Case 6:17-cv-06323-FPG-MJP Document 90 Filed 07/23/20 Page 1of1

ROTH & ROTH, LLP

192 LEXINGTON AVENUE, SUITE 802, NEW yore NEW YORK 10016
ROTHANDROTHL. \W.COML T: (212) 425-1020 F: (212) 532-3801

July 21, 2020

VIA ECF

Hon. Mark W. Pedersen

Senior United States Magistrate Judge
Kenneth B. Keating Federal Building
100 State Street

Rochester, New York 14614

Re: Casaccia vy. City Of Rochester, et al.
17-cv-6323 (FPG)(JWF)

Dear Judge Pedersen:

Please recall I represent Plaintiff in this action. I write with the consent on the
City Defendants to jointly request that the Court direct the Clerk to remove ECF No.
86 from the public docket.

Thank you for your consideration of this request. Please do not hesitate to have
one of your clerks contact me if you need any additional information.

Respectfully Submitted,
~Hsil~

Elhot Dolby Shields

sO wp

MARK W., PEDERSEN

US, istrate Judge
DATE

ec: All counsel of record (via ecf)
